DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
This Office Action acknowledges the applicant’s amendment filed on 12/10/2021. Claims 1-18 are pending in the application. Claims 14-18 are withdrawn from consideration. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “which weaker area”. It appears “the” may be missing from the limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRANDT SANZ US 2018/0057776 A1.

    PNG
    media_image1.png
    552
    578
    media_image1.png
    Greyscale

With regards to claim 1, BRANDT SANZ (Fig. 1-2) discloses a pouched unit comprising a dose of a substance 130 which is enveloped by a main part 
- the pouched unit comprises a secondary part (shown above) made from the water soluble material 120/122, 
- the secondary part (shown above) is attached to the main part via a weaker area (106) of the water soluble material, which weaker area is configured to allow manual separation of the secondary part from the main part (Para. 0055), and wherein the secondary part, the main part, and the weaker area each are integrally formed from exactly a same number of layers of the water soluble material, and 
- a message (150; Para. 0052) is provided on the secondary part.

With regards to claim 2, BRANDT SANZ (Fig. 1-2) discloses the message comprises a text or a symbol. (Para. 0052)

With regards to claim 3, BRANDT SANZ (Fig. 1-2) discloses the message is provided by a colourant. (Last 3 lines of Para. 0058)



With regards to claim 5, BRANDT SANZ (Fig. 1-2) discloses the pouched unit has a lower tensile strength at the weaker area when compared with the main part and the secondary part.

With regards to claim 6, BRANDT SANZ (Fig. 1-2) discloses the secondary part extends away from the main part.

With regards to claim 7, BRANDT SANZ (Fig. 1-2) discloses the substance in the main part of the pouched unit is a detergent material. (Para. 0024)



With regards to claim 9, BRANDT SANZ (Fig. 1-2) discloses the weaker area 106 comprises one incision or multiple incisions in the water soluble material.

With regards to claim 10, BRANDT SANZ (Fig. 1-2) discloses the pouched unit is only formed by the water soluble material. (Para. 0032)

With regards to claim 11, BRANDT SANZ (Fig. 1-2) discloses the pouched unit is formed by at least two interconnected films 120/122 of the water soluble material.

With regards to claim 12, BRANDT SANZ (Fig. 1-2) discloses
- the main part comprises a main peripheral rim, 
- the secondary part comprises a secondary peripheral rim, 

- the weaker area 106 is located between the main peripheral rim and the secondary peripheral rim.

With regards to claim 13, BRANDT SANZ (Fig. 1-2) discloses the main peripheral rim surrounds the substance and the secondary peripheral rim surrounds the message 150.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736